— In claims for personal injuries and wrongful death, the State of New York appeals from so much of an interlocutory judgment of the Court of Claims (Lengyel, J.), dated April 2, 1984, as found it 70% liable, and claimant Alfred Carroll, individually and as administrator of the estate of Margaret Carroll, cross-appeals from so much of the same interlocutory judgment as found the decedent 30% liable for the accident.
Interlocutory judgment affirmed, with one bill of costs payable by the State of New York and respondent-appellant, appearing separately and filing separate briefs, to respondents.
*737There was sufficient evidence to support the finding of proximate cause and allocation of the responsibility to the State of New York at 70% and to respondent-appellant at 30%. Gibbons, J. P., O’Connor, Niehoff and Lawrence, JJ., concur.